Matter of Spring v Mosher (2017 NY Slip Op 05392)





Matter of Spring v Mosher


2017 NY Slip Op 05392


Decided on June 30, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 30, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., LINDLEY, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ.


1213/16 CAF 15-00549

[*1]IN THE MATTER OF JOSEPH M. SPRING, JR., PETITIONER-RESPONDENT,
vHEATHER K. MOSHER, RESPONDENT-APPELLANT. 


JEANNIE D. MICHALSKI, CONFLICT DEFENDER, GENESEO (HEIDI W. FEINBERG OF COUNSEL), FOR RESPONDENT-APPELLANT.
MULDOON, GETZ & RESTON, ROCHESTER (GARY MULDOON OF COUNSEL), ATTORNEY FOR THE CHILD.

	Appeal from an order of the Family Court, Livingston County (Robert B. Wiggins, J.), entered February 13, 2015 in a proceeding pursuant to Family Court Act article 6. The order, inter alia, granted in part the petition to modify visitation. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorney for respondent and the Attorney for the Child on May 18 and 22, 2017, with attached affidavit to withdraw sworn to by respondent on June 6, 2017,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: June 30, 2017
Frances E. Cafarell
Clerk of the Court